Citation Nr: 0011534	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-01 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for laryngeal cancer with 
laryngectomy due to the use of tobacco in service and/or 
nicotine dependence acquired in service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1952 to 
November 25, 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan. 

The veteran was sent a supplemental statement of the case in 
May 1999.  In June 1999 the veteran submitted a letter 
stating that he had no further evidence to submit concerning 
his claim for service connection for laryngeal cancer and 
requested that his claim be forwarded to the Board.  
Additional medical evidence submitted subsequent to June 1999 
is related to the veteran's claim for a special monthly 
pension and is not pertinent to the veteran's current claim 
for service connection for laryngeal cancer with 
laryngectomy.  Accordingly, further review of the veteran's 
record by the RO is not indicated prior to adjudication of 
the veteran's claim by the Board.


FINDING OF FACT

The claim of entitlement to service connection for laryngeal 
cancer with laryngectomy due to the use of tobacco in service 
and/or nicotine dependence acquired in service, is not 
plausible.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for laryngeal cancer with 
laryngectomy due to the use of tobacco in service and/or 
nicotine dependence acquired in service.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).

Under VA General Counsel precedent opinion 2-93 (January 13, 
1993), service connection for disability or death may be 
established if the evidence shows that the claimed injury or 
disease resulted from tobacco use in the line of duty during 
active service.  Under VA General Counsel Precedent Opinion 
19-97 (May 13, 1997), service connection for disability due 
to tobacco requires that an appellant present medical or lay 
evidence of tobacco use in service, and/or present competent 
medical evidence that the veteran acquired a nicotine 
dependence during service, and that such tobacco use and/or 
nicotine dependence caused the veteran to develop the claimed 
disability.  Although the Transportation Equity Act for the 
21st Century prohibited establishing service connection for 
tobacco use for claims filed after the President signed the 
Act into law in June 1998, the appellant's claim was filed 
prior to this date.

The veteran claims that he is entitled to service connection 
for laryngeal cancer with laryngectomy.  At an August 1998 
hearing before a hearing officer the veteran testified that 
he began smoking during service.  He maintained that smoking 
caused him to develop laryngeal cancer.  The veteran asserted 
that statements from his sisters prove that he began smoking 
during service.  The veteran further testified that a VA 
physician has stated that it was 95 percent certain that the 
veteran's laryngeal cancer developed due to smoking.

The veteran's service medical records contain an April 1952 
medical interview in which the veteran stated that he did not 
smoke.  The remaining service medical records make no mention 
of tobacco use or smoking.

The VA medical records reveal that the veteran sought 
treatment for throat irritation in September 1997.  The 
veteran reported that his voice had been hoarse off and on 
for the previous six months.  He gave a 30 to 40 year history 
of smoking.  Laryngeal carcinoma was diagnosed and the 
veteran underwent a laryngectomy at a VA hospital in 
September 1997.  

In a February 1998 statement the veteran asserted that his VA 
doctor had told him five or six times that smoking had caused 
the veteran's laryngeal cancer.  The veteran supplied the 
names of three people, including his sister, who also heard 
the VA doctor state that the veteran's cancer was due to 
smoking.

The record contains a February 1998 statement from the 
veteran's sister.  She reported that the veteran did not 
smoke prior to service and that when he came back from 
service he smoked two packs a day.

The Board notes that the veteran's laryngeal cancer did not 
develop until more than 40 years after discharge from 
service.  The veteran does not claim, and the record does not 
show, that the veteran developed laryngeal cancer during or 
as a direct result of disease or injury in service, other 
than tobacco use.

The Board has considered the veteran's testimony that he 
began smoking in service, and the sister's statement that the 
veteran smoked on returning from service, but not prior to 
service.  However, the record contains no clinical diagnosis 
of nicotine dependence.  Even if the existence of nicotine 
dependence were conceded, there has been no medical evidence 
submitted which has indicated that the veteran developed 
nicotine dependence as a result of service.  While the 
veteran has claimed that his VA physician told him that he 
was sure that the laryngeal cancer resulted from smoking, 
there has been no assertions that a medical provider has 
diagnosed nicotine dependence or related any such dependence 
to service.  Since there is no medical evidence suggesting 
that the veteran developed nicotine dependence due to 
service, the veteran's claim for service connection for 
laryngeal cancer with laryngectomy due to the use of tobacco 
in service and/or nicotine dependence is not well grounded.  



ORDER

Entitlement to service connection for laryngeal cancer with 
laryngectomy due to the use of tobacco in service and/or 
nicotine dependence acquired in service is denied


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

